DETAILED ACTION
Claims 1-10 and 12-55 are pending.  Claim 11 is cancelled.  Claims 19-55 are withdrawn following restriction.
Applicant’s participation in the DSMER Pilot Program is acknowledged.
The objection to claim 17 and the rejection of claims 12 and 15 under 35 U.S.C. § 112 are withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/5/22, have been fully considered but are not persuasive.
Applicant argues that ‘Marcus fails to disclose, teach or suggest applying a validation algorithm to the inputs and the outputs of the neural network, wherein applying the validation algorithm to the inputs and the outputs of the neural network comprises one of the following: performing a comparison of the input of the neural network consisting of the estimated number of persons present in the area with the output of the neural network consisting of the inferred number of persons, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network’ (page 22).
It is respectfully submitted that Marcus teaches this limitation because Marcus describes systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator [0021-0022, Fig. 1], that after a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained [0050-0051, Fig. 1]; The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error  [0077]; and that Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data [0085].
Applicant argues that Marcus fails to teach comparing inputs of the neural network to outputs of the neural network (page 22).
It is respectfully submitted that Marcus teaches this feature because Marcus describes machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator [0021-0022, Fig. 1], that…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic [0050-0051, Fig. 1]; The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) [0077]; and that Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k) [0085].
Applicant argues that ‘a neural network is not represented in Figure 1’ and ‘validation data Vo are not used as inputs of the neural network’ (page 23).
It is respectfully submitted that models are considered to encompass neural networks, see 0021-0022 or 0052 that states ‘models, each using a different model generator (e.g., SVM, neural networks, etc.) in training model 30’ and therefore neural networks are shown in Fig. 1.  And regarding the inputs to the neural network, Marcus, at least, states that ‘the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30’ [0050-0051, Fig. 1].
Applicant’s argument regarding Konrad (page 23) is moot as Konrad is not required to reject claim 1.
Applicant’s argument regarding claim 18 (page 23)  is unpersuasive for the same reasons as claim 1 and  the argument regarding the dependent claims (page 23) is moot in view of the continued rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental/mathematical processes (abstract ideas) of processing data to determine if some of those data are accurate.  
Claim 1 recites an environmental controller, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
execute a neural network inference engine implementing the neural network, the neural network using the predictive model for generating outputs based on inputs, the inputs comprising the temperature measurement in the area, the CO2 level measurement in the area, the humidity level measurement in the area and the estimated number of persons present in the area, the outputs comprising an inferred temperature, an inferred CO2 level, an inferred humidity level and an inferred number of persons; and 
apply a validation algorithm to the inputs and the outputs of the neural network to determine if the estimated number of persons present in the area is accurate or not, applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network consisting of the estimated number of persons present in the area with the output of the neural network consisting of the inferred number of persons, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental/mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. using a memory, processor and generically recited neural network  (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C), determining measurements of temperature, carbon dioxide, humidity and an estimated number of persons (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. an environmental controller, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the judicial exception using a memory, processor and generically recited neural network  (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C), determining measurements of temperature, carbon dioxide, humidity and an estimated number of persons (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. an environmental controller, see MPEP 2106.05(h), are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is also noted that environmental controllers and occupancy sensors are considered well-understood, routine, conventional, see for example the references cited below in the current rejection under 35 U.S.C. § 103 and neural networks are also well-understood, routine, conventional, see McKinney et al. U.S. Patent Publication No. 20210065859 [Abstract, 0019] or Iso-Sipila or Inoue (cited below).  Thus the claim is not patent eligible.
Claim 2 merely applies the abstract idea to known a room in a building.  Thus the claim is not patent eligible.
Claims 3-5 merely recite that the temperature, carbon dioxide and humidity data are collected via  generic sensors (see for example the references cited below in the current rejection under 35 U.S.C. § 103) using a communication interface (insignificant extra-solution activity applied by a generic communication channel, see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network).  Thus the claim is not patent eligible.
Claim 6 recites collecting data using well-understood, routine, conventional types of sensor, see for example Ajax or Konrad (cited below) or Sinha et al. U.S. Patent Publication No. 20200241482 [0134, 0179]. Thus the claim is not patent eligible.
Claims 7-8 recite either directly communicating occupancy data (insignificant extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network) from a generic occupancy sensor or utilizing later processing (applying the exception with a generic computer with generic computing technology – see MPEP 2106.04(a)(2) III C). Thus these claims recite an abstract idea.
Claim 9 recites that if the number of persons is accurate (mental decision) then transmitting a command (insignificant extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g), e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.
Claim 10 recites linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)), i.e. a variable air volume appliance that is well-understood, routine, conventional, see Baik U.S. Patent Publication No. 20070218830 [0008, 0028-0029] .  Thus this claim recites an abstract idea.
Claims 12-16 recite performing comparisons, including determining if values are within ranges and calculating differences (mental/mathematical processes) and making decisions based on the results (mental process).  Thus these claim recites an abstract idea.
Claim 17 recites details of the abstract generic neural network technique used to implement the invention on a computer that is well-understood, routine, conventional, see Iso-Sipila et al. U.S. Patent Publication No. 20180005112 [0049-0051] or Inoue et al. U.S. Patent No. 5761384 [col. 1 lines 9-22].  Thus this claim recites an abstract idea.
Claim 18 recites a method, i.e. a process, which is a statutory category of invention.  The recited process is however similar to that recited in claim 1 and considered to involve an abstract idea (mental/mathematical process) and is rejected under the same rationale as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12-14 and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajax et al. U.S. Patent Publication No. 20180299158 (hereinafter Ajax) in view of Zimmermann et al. ‘Fusion of Nonintrusive Environmental Sensor Occupancy Detection in Smart Homes’ IEEE INTERNET OF THINGS JOURNAL, VOL. 5, NO. 4, pages 2343-2352, AUGUST 2018 (hereinafter Zimmermann) and further in view of Marcus et al., U.S. Patent Publication No. 20160162779  (hereinafter Marcus).
Regarding claim 1, Ajax teaches an environment controller [0041, Figs. 1-5 — an HVAC system with at least controllers 22 and 512] comprising: 
memory for storing a predictive model of a neural network [0049, Fig. 4 — control circuits may include one or more microprocessors, analog to digital converters, non-volatile memories; 0074-0075, Fig. 6 — a processor 624 and memory 448, … Memory 626 may include one or more devices (e.g., memory units, memory devices, storage devices, etc.) for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure; 0085 — occupancy indicator module 634 implements a model which indicates whether an occupant is present in the building space 510. For example, the input to the model may be data from the occupancy sensors 506 and the output of the model may be an indication of whether the occupant is present in the building space 510. The model can be a neural network (e.g., a convolutional neural network (CNN), a recurrent neural network (RNN), etc.)]; and 
a processing unit comprising one or more processors [0049, Fig. 4 — control circuits may include one or more microprocessors, analog to digital converters, non-volatile memories; 0074-0075, Fig. 6 — a processor 624 and memory 448, … Memory 626 may include one or more devices (e.g., memory units, memory devices, storage devices, etc.) for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure] configured to: 
determine a temperature measurement in an area [0068 —  Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458). In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510.]; 
determine a carbon dioxide (CO2) level measurement in the area [0069 — occupancy sensors 603 may include a gas sensor 610 that measures the concentration level of at least one human-generated gas in the air of the building space 510. In some embodiments, the thermostat 200 includes multiple gas sensors 610.];
determine a humidity level measurement in the area [0068 —  Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458). In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510]; 
determine an estimated occupancy of persons present in the area based on data generated by an occupancy sensor [0064-0065, 0071 —  occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510]; 
execute a neural network inference engine implementing the neural network, the neural network using the predictive model for generating outputs based on inputs [0085 — occupancy indicator module 634 implements a model which indicates whether an occupant is present in the building space 510. For example, the input to the model may be data from the occupancy sensors 506 and the output of the model may be an indication of whether the occupant is present in the building space 510. The model can be a neural network (e.g., a convolutional neural network (CNN), a recurrent neural network (RNN), etc.)], the inputs comprising the CO2 level measurement in the area [0064-0065, 0069 — occupancy sensors 603 may include a gas sensor 610 that measures the concentration level of at least one human-generated gas in the air of the building space 510. In some embodiments, the thermostat 200 includes multiple gas sensors 610] and the estimated occupancy of persons present in the area [0064 — occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510. One such sensor may include a proximity sensor… occupancy sensor 506 includes a gas sensor. The gas sensor may include a nondispersive infrared (NDIR) carbon dioxide sensor ], the outputs comprising an inferred occupancy of persons [0024 — the method includes generating the model parameter based on the first proxy value measured via the proxy sensor in response to the determination that the occupant is not within the building space by training the model with the first proxy value and determining whether the occupant is within the building space based on the second proxy value measured via the proxy sensor; 0064 — occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510. One such sensor may include a proximity sensor; 0085 —  model may include various model parameters which, with the model and the occupancy data input, indicates whether an occupant is present in the building space 510. In some embodiments, the baseline determination module 632 determines a period where there is occupancy in the building space 510 (based on occupancy sensors 506) and then trains the model with a gas concentration level of the gas sensor 610 and the indication that there is no occupancy. This may develop, generate, and/or update the parameters for the model. Then, based on new gas concentration levels of the gas sensor 610, the occupancy indication module 634 can use the trained parameters, the model, and the new gas concentration levels to determine whether the occupant is within the building space 510. A model and model parameters can be used with any of the occupancy sensors 506]; and 
determine if persons are present in the area or not [0085 —  model may include various model parameters which, with the model and the occupancy data input, indicates whether an occupant is present in the building space 510. In some embodiments, the baseline determination module 632 determines a period where there is occupancy in the building space 510 (based on occupancy sensors 506) and then trains the model with a gas concentration level of the gas sensor 610 and the indication that there is no occupancy. This may develop, generate, and/or update the parameters for the model. Then, based on new gas concentration levels of the gas sensor 610, the occupancy indication module 634 can use the trained parameters, the model, and the new gas concentration levels to determine whether the occupant is within the building space 510. A model and model parameters can be used with any of the occupancy sensors 506],
an estimated an estimated occupancy of persons [0064-0065 —  occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510] and an inferred occupancy of persons [0024 — the method includes generating the model parameter based on the first proxy value measured via the proxy sensor in response to the determination that the occupant is not within the building space by training the model with the first proxy value and determining whether the occupant is within the building space based on the second proxy value measured via the proxy sensor; 0064 — occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510. One such sensor may include a proximity sensor; 0085 —  model may include various model parameters which, with the model and the occupancy data input, indicates whether an occupant is present in the building space 510. In some embodiments, the baseline determination module 632 determines a period where there is occupancy in the building space 510 (based on occupancy sensors 506) and then trains the model with a gas concentration level of the gas sensor 610 and the indication that there is no occupancy. This may develop, generate, and/or update the parameters for the model. Then, based on new gas concentration levels of the gas sensor 610, the occupancy indication module 634 can use the trained parameters, the model, and the new gas concentration levels to determine whether the occupant is within the building space 510. A model and model parameters can be used with any of the occupancy sensors 506].
But Ajax fails to clearly specify weights of a neural network, an estimated number of persons, execute a neural network inference engine using the predictive model for generating outputs based on inputs, the inputs comprising the temperature measurement in the area, the CO2 level measurement in the area, the humidity level measurement in the area and the estimated number of persons present in the area, the outputs comprising an inferred temperature, an inferred CO2 level, an inferred humidity level and an inferred number of persons; and apply a validation algorithm to the inputs and the outputs of the neural network inference engine to determine if the estimated number of persons present in the area is accurate or not, applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network with the output of the neural network, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network.
However, Zimmermann teaches an estimated number of persons, execute a learning  inference engine using the predictive model for generating outputs based on inputs, the inputs comprising the temperature measurement in the area, the CO2 level measurement in the area, the humidity level measurement in the area and the estimated number of persons present in the area, the outputs comprising an inferred number of persons [pages 2345-7, Fig. 4, Table I — The performance of a variety of learners is compared in the capability to detect and estimate occupancy… nondispersive infrared spectroscopy type CO2 sensor, a metal oxide semiconductor-based TVOC sensor, and an air temperature and air relative humidity sensor; page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants … We compare a selection of popular learning algorithms that are all able to handle numeric and missing values in the feature set as well as support multiclass classification; pages 2349-50, Fig. 5, Table III — Local occupancy detection with an environmental sensor fusion using the NB algorithm trained on dataset T1 and tested on dataset T2.]; and 
apply a validation algorithm to the inputs and the outputs of the learning inference engine to determine if the estimated number of persons present in the area is accurate or not [pages 2349-51, Tables IV and V — The highest accuracy in occupancy detection is achieved with the NB classifier (75.1%), and the highest accuracy for the number of occupants estimation is obtained with the LOGISTIC classifier (64.3%)].
Ajax and Zimmermann are analogous art.  They relate to HVAC systems, particularly involving learning engines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental controller, as taught by Ajax, by incorporating the above limitations, as taught by Zimmermann.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize sensor fusion of data from multiple sensors to improve occupancy detection including determining a number of occupants, as taught by Zimmermann [page 2348] and to understand the accuracy of the results, as suggested by Zimmermann [pages 2349-51].
But the combination of Ajax and Zimmermann fails to clearly specify weights of a neural network, outputs comprising an inferred temperature, an inferred CO2 level, an inferred humidity level and apply a validation algorithm to the inputs and the outputs of the neural network, applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network with the output of the neural network, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network.
However, Marcus teaches weights of a neural network [0095, 0103, Fig. 4 — a neural network based model creates an optimized set of weights from the plurality of training vector] and apply a validation algorithm to the inputs and the outputs of the neural network inference engine [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1….  along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data.], applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network with the output of the neural network, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0077 — The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error.; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data].
Ajax, Zimmermann and Marcus are analogous art.  Ajax and Zimmermann relate to HVAC systems and  Ajax, Zimmermann and Marcus relate to learning engines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental controller, as taught by the combination of Ajax and Zimmerman, by incorporating the above limitations, as taught by Marcus.  
Further, given the teaching of Marcus to use multiple neural network outputs corresponding to inputs in order to better determine when retraining of the neural network is needed, it would be obvious one of ordinary skill in the art to output each inferred value that corresponds to an input, including for example a temperature, a CO2 level, and a humidity level, taught by Ajax and Zimmermann, to determine when the neural network requires retraining to optimize the various weights.  This has the advantage of improving the sensitivity of the neural network model to each of the input variables.
One of ordinary skill in the art would have been motivated to do this modification in order to utilize weights that are a functional feature implied in the operation of neural networks and to determine when retraining is needed, as taught by Marcus [0050-0051, 0085].  
Regarding claim 2, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that the area is a room inside a building [0038-0039, Figs. 1 and 7 — building space containing multiple rooms].
Regarding claim 3, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that determining the temperature measurement in the area consists in receiving the temperature measurement from a temperature sensor located in the area via a communication interface of the environment controller [0068 , Fig. 6 — Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458).  In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510].
Regarding claim 4, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that the CO2 level measurement in the area consists in receiving the CO2 level measurement from a CO2 sensor located in the area via a communication interface of the environment controller [0069 — occupancy sensors 603 may include a gas sensor 610 that measures the concentration level of at least one human-generated gas in the air of the building space 510. In some embodiments, the thermostat 200 includes multiple gas sensors 610; 0104, Fig. 6 —  building space 510 is equipped with multiple gas sensors 610 that are remote from the thermostat 200. Such sensors may transmit concentration readings to the thermostat wirelessly (e.g., via the data communications interface 636).].
Regarding claim 5, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that determining the humidity level measurement in the area consists in receiving the humidity level measurement from a humidity sensor located in the area via a communication interface of the environment controller [0068 , Fig. 6 — Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458).  In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510].
Regarding claim 6, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that an occupancy sensor comprises one of the following: a visible camera, a thermal camera and an infrared beam sensor [0064-0065 —  occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510… The proximity sensor may emit infrared radiation and be configured to detect reflections off of an occupant; 0071 — Occupancy sensors 506 further include a camera 613. Camera 612 may capture digital still images and/or videos of the building space 510. ].
Regarding claim 7, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches the data generated by the occupancy sensor include the estimated occupancy of persons present in the area, and determining the estimated occupancy of persons present in the area based on the data generated by the occupancy sensor consists in directly receiving the estimated occupancy of persons present in the area from the occupancy sensor via a communication interface of the environment controller [0064-0065, 0071 —  occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510… . One such sensor may include a proximity sensor. The proximity sensor may emit infrared radiation and be configured to detect reflections off of an occupant.; 0068 , Fig. 6 — Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458).  In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510 ].
Further, Zimmerman teaches an estimated number of persons [page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants].
Regarding claim 8, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that determining the estimated number of persons present in the area based on the data generated by the occupancy sensor consists in receiving the data generated by the occupancy sensor via a communication interface of the environment controller, and further processing the received data to determine the estimated number of persons present in the area [0071 — Occupancy sensors 506 further include a camera 613. Camera 612 may capture digital still images and/or videos of the building space 510. The thermostat 200 may further include various image processing modules (e.g., in the data processing module 630 described below) configured to analyze the image captured by the camera to determine if an occupant is present in the building space 510].
Regarding claim 9, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches that the processing unit generates one or more command for controlling a controlled appliance and transmits the one or more command to the controlled appliance via a communication interface of the environment controller, the one or more command being based at least on the estimated occupancy of persons present in the area [0073, Fig. 6 — data communications interface 636 includes various switches, relays, triacs, and/or any other controlling component for controlling controller 512 and/or HVAC equipment 514; 0093, Fig. 8 —  response to the no occupancy indication, the controller 512 provides control signals to the HVAC equipment 514 to cause the temperature of the building space 510 to converge with the no-occupancy setpoint (step 814). As such, if the temperature to which the building space was brought at step 808 is higher than the no-occupancy setpoint, the control signals cause the HVAC equipment 514 to cool the air in the building space 510.].
Further, Zimmerman teaches an estimated number of persons and that a validation algorithm determines that the estimated number of persons present in the area is accurate [pages 2345-7, Fig. 4, Table I — The performance of a variety of learners is compared in the capability to detect and estimate occupancy… nondispersive infrared spectroscopy type CO2 sensor, a metal oxide semiconductor-based TVOC sensor, and an air temperature and air relative humidity sensor; page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants … We compare a selection of popular learning algorithms that are all able to handle numeric and missing values in the feature set as well as support multiclass classification; pages 2349-50, Fig. 5, Table III — Local occupancy detection with an environmental sensor fusion using the NB algorithm trained on dataset T1 and tested on dataset T2].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to only generate a control command for the environmental controller (HVAC system) of Ajax only if the validation algorithm is accurate in order to prevent incorrect operation of environmental control system and to supply sufficient ventilation based on the number of persons present, who each generate carbon dioxide, to maintain adequate air quality, see Ajax [0040, 0045, 0086].
Regarding claim 11, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches an estimated an estimated occupancy of persons [0064-0065 —  occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510] and an inferred occupancy of persons [0024 — the method includes generating the model parameter based on the first proxy value measured via the proxy sensor in response to the determination that the occupant is not within the building space by training the model with the first proxy value and determining whether the occupant is within the building space based on the second proxy value measured via the proxy sensor; 0064 — occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510. One such sensor may include a proximity sensor; 0085 —  model may include various model parameters which, with the model and the occupancy data input, indicates whether an occupant is present in the building space 510. In some embodiments, the baseline determination module 632 determines a period where there is occupancy in the building space 510 (based on occupancy sensors 506) and then trains the model with a gas concentration level of the gas sensor 610 and the indication that there is no occupancy. This may develop, generate, and/or update the parameters for the model. Then, based on new gas concentration levels of the gas sensor 610, the occupancy indication module 634 can use the trained parameters, the model, and the new gas concentration levels to determine whether the occupant is within the building space 510. A model and model parameters can be used with any of the occupancy sensors 506].
Further, Zimmerman teaches an estimated an estimated number of persons and an inferred number of persons [page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants; pages 2349-51, Fig. 5 — Local occupancy detection with an environmental sensor fusion using the NB algorithm trained on dataset T1 and tested on dataset T2.] and an inferred number of persons.
Further, Marcus teaches applying the validation algorithm to the inputs and the outputs of the neural network inference engine comprises performing a comparison of the input and the output [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0077 — The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error.; 0085  — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data].
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a model is accurate or if retraining is needed, as taught by Marcus [0050-0051, 0085].  
Regarding claim 12, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Zimmerman teaches an estimated an estimated number of persons and an inferred number of persons [page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants; pages 2349-51, Fig. 5 — Local occupancy detection with an environmental sensor fusion using the NB algorithm trained on dataset T1 and tested on dataset T2.] and an inferred number of persons.
Further, Marcus teaches the validation algorithm determines that the input is accurate if the input is equal to the output [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0077 — The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error.; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data].
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a model is accurate or if retraining is needed, as taught by Marcus [0050-0051, 0085].  
Regarding claim 13, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Zimmerman teaches an estimated an estimated number of persons and an inferred number of persons [page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants; pages 2349-51, Fig. 5 — Local occupancy detection with an environmental sensor fusion using the NB algorithm trained on dataset T1 and tested on dataset T2.] and an inferred number of persons.
Further, Marcus teaches the validation algorithm determines that the input is accurate difference between the input and the output is within a tolerance interval [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0077 — The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error.; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data].
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a model is accurate or if retraining is needed, as taught by Marcus [0050-0051, 0085].  
Regarding claim 14, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Marcus teaches that applying the validation algorithm to the inputs and the outputs of the neural network inference engine comprises performing a comparison of each input among the inputs with the corresponding output among the outputs [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1 (multiple inputs/outputs and differences are shown)…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0077 — The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error.; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data].
Regarding claim 17, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Marcus teaches that a neural network inference engine implements the neural network corresponding to the predictive model, the neural network comprising an input layer for receiving the inputs, followed fully connected hidden layers, followed by an output layer for outputting the outputs; the weights of the predictive model being applied to the fully connected hidden layers [0102-0103, Fig. 4 — a neural network 200 may be used to build predictive model 30…  The initial Hidden layer 204 is connected to the Input layer via a set of ‘weights’ that propagate the Input layer 202 values to the Hidden layers 204. If the model is composed of multiple Hidden layers, then each Hidden layer may be connected via weights to the successive Hidden layer. The last Hidden layer may then be connected via weights to the Output layer].
One of ordinary skill in the art would have been motivated to do this modification in order to utilize these functional features that implied in the operation of neural networks to actual operate a neural network, as suggested by Marcus [0102-0103].  
Regarding claim 18, Ajax teaches a method for an estimated occupancy of persons present in an area determined through an occupancy sensor [0020 — a method for controlling an environmental condition of a building space; 0069 — occupancy sensors 603 may include a gas sensor 610 that measures the concentration level of at least one human-generated gas in the air of the building space 510], the method comprising: 
storing a predictive model of a neural network in a memory of a computing device [0049, Fig. 4 — control circuits may include one or more microprocessors, analog to digital converters, non-volatile memories; 0074-0075, Fig. 6 — a processor 624 and memory 448, … Memory 626 may include one or more devices (e.g., memory units, memory devices, storage devices, etc.) for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure; 0085 — occupancy indicator module 634 implements a model which indicates whether an occupant is present in the building space 510. For example, the input to the model may be data from the occupancy sensors 506 and the output of the model may be an indication of whether the occupant is present in the building space 510. The model can be a neural network (e.g., a convolutional neural network (CNN), a recurrent neural network (RNN), etc.]; 
determining by a processing unit [0049, Fig. 4 — control circuits may include one or more microprocessors, analog to digital converters, non-volatile memories; 0074-0075, Fig. 6 — a processor 624 and memory 448, … Memory 626 may include one or more devices (e.g., memory units, memory devices, storage devices, etc.) for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure] of the computing device a temperature measurement in the area [0068 —  Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458). In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510]; 
determining by the processing unit of the computing device a carbon dioxide (CO2) level measurement in the area [0069 — occupancy sensors 603 may include a gas sensor 610 that measures the concentration level of at least one human-generated gas in the air of the building space 510. In some embodiments, the thermostat 200 includes multiple gas sensors 610]; 
determining by the processing unit of the computing device a humidity level measurement in the area [0068 —  Sensors 603 may be configured to measure a variable state or condition of the environment in which the thermostat 200 is installed (e.g., the building space 510). Sensors 603 may be integrated into the thermostat 200 or be remote from the thermostat 200 and communicate with the thermostat 200 (e.g., wirelessly via the data communications interface 458). In the example shown, the thermostat 200 includes the temperature sensor 504 and a humidity sensor 608 for measuring qualities of the air in the building space 510]; 
determining by the processing unit of the computing device the estimated occupancy of persons present in the area based on data generated by the occupancy sensor [0064-0065, 0071 —  occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510]; 
executing by the processing unit of the computing device a neural network inference engine implementing the neural network, the neural network using the predictive model for generating outputs based on inputs [0085 — occupancy indicator module 634 implements a model which indicates whether an occupant is present in the building space 510. For example, the input to the model may be data from the occupancy sensors 506 and the output of the model may be an indication of whether the occupant is present in the building space 510. The model can be a neural network (e.g., a convolutional neural network (CNN), a recurrent neural network (RNN), etc.], the inputs comprising the CO2 level measurement in the area [0064-0065, 0069 — occupancy sensors 603 may include a gas sensor 610 that measures the concentration level of at least one human-generated gas in the air of the building space 510. In some embodiments, the thermostat 200 includes multiple gas sensors 610] and the estimated occupancy of persons present in the area [0064 — occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510. One such sensor may include a proximity sensor… occupancy sensor 506 includes a gas sensor. The gas sensor may include a nondispersive infrared (NDIR) carbon dioxide sensor ], the outputs comprising an inferred occupancy of persons [0024 — the method includes generating the model parameter based on the first proxy value measured via the proxy sensor in response to the determination that the occupant is not within the building space by training the model with the first proxy value and determining whether the occupant is within the building space based on the second proxy value measured via the proxy sensor; 0064 — occupancy sensors 506 are configured to measure various indicators of occupancy within the building space 510. One such sensor may include a proximity sensor; 0085 —  model may include various model parameters which, with the model and the occupancy data input, indicates whether an occupant is present in the building space 510. In some embodiments, the baseline determination module 632 determines a period where there is occupancy in the building space 510 (based on occupancy sensors 506) and then trains the model with a gas concentration level of the gas sensor 610 and the indication that there is no occupancy. This may develop, generate, and/or update the parameters for the model. Then, based on new gas concentration levels of the gas sensor 610, the occupancy indication module 634 can use the trained parameters, the model, and the new gas concentration levels to determine whether the occupant is within the building space 510. A model and model parameters can be used with any of the occupancy sensors 506]; and 
determine if persons are present in the area or not [0085 —  model may include various model parameters which, with the model and the occupancy data input, indicates whether an occupant is present in the building space 510. In some embodiments, the baseline determination module 632 determines a period where there is occupancy in the building space 510 (based on occupancy sensors 506) and then trains the model with a gas concentration level of the gas sensor 610 and the indication that there is no occupancy. This may develop, generate, and/or update the parameters for the model. Then, based on new gas concentration levels of the gas sensor 610, the occupancy indication module 634 can use the trained parameters, the model, and the new gas concentration levels to determine whether the occupant is within the building space 510. A model and model parameters can be used with any of the occupancy sensors 506].
But Ajax fails to clearly specify a method for validating, weights of a neural network, an estimated number of persons, execute a neural network inference engine using the predictive model for generating outputs based on inputs, the inputs comprising the temperature measurement in the area, the CO2 level measurement in the area, the humidity level measurement in the area and the estimated number of persons present in the area, the outputs comprising an inferred temperature, an inferred CO2 level, an inferred humidity level and an inferred number of persons; and apply a validation algorithm to the inputs and the outputs of the neural network to determine if the estimated number of persons present in the area is accurate or not, applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network with the output of the neural network, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network.
However, Zimmermann teaches a method for validating [pages 2349-51, Tables IV and V — The highest accuracy in occupancy detection is achieved with the NB classifier (75.1%), and the highest accuracy for the number of occupants estimation is obtained with the LOGISTIC classifier (64.3%)] an estimated number of persons, execute a learning  inference engine using the predictive model for generating outputs based on inputs, the inputs comprising the temperature measurement in the area, the CO2 level measurement in the area, the humidity level measurement in the area and the estimated number of persons present in the area, the outputs comprising an inferred number of persons [pages 2345-7, Fig. 4, Table I — The performance of a variety of learners is compared in the capability to detect and estimate occupancy… nondispersive infrared spectroscopy type CO2 sensor, a metal oxide semiconductor-based TVOC sensor, and an air temperature and air relative humidity sensor; page 2348 — We created one training set for each of the four participants by merging both of their respective training sets into one (compare Table I). The results of the CFS are depicted in Table II (temperature, CO2, humidity, etc.)… sensor fusion, which is able to take features from all sensors, outperforms the single sensor solutions for both occupancy and number of occupants … We compare a selection of popular learning algorithms that are all able to handle numeric and missing values in the feature set as well as support multiclass classification; pages 2349-50, Fig. 5, Table III — Local occupancy detection with an environmental sensor fusion using the NB algorithm trained on dataset T1 and tested on dataset T2.]; and 
apply a validation algorithm to the inputs and the outputs of the learning inference engine to determine if the estimated number of persons present in the area is accurate or not [pages 2349-51, Tables IV and V — The highest accuracy in occupancy detection is achieved with the NB classifier (75.1%), and the highest accuracy for the number of occupants estimation is obtained with the LOGISTIC classifier (64.3%)].
Ajax and Zimmermann are analogous art.  They relate to HVAC systems, particularly involving learning engines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental controller, as taught by Ajax, by incorporating the above limitations, as taught by Zimmermann.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize sensor fusion of data from multiple sensors to improve occupancy detection including determining a number of occupants, as taught by Zimmermann [page 2348] and to understand the accuracy of the results, as suggested by Zimmermann [pages 2349-51].
But the combination of Ajax and Zimmermann fails to clearly specify weights of a neural network, outputs comprising an inferred temperature, an inferred CO2 level, an inferred humidity level and apply a validation algorithm to the inputs and the outputs of the neural network, applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network with the output of the neural network, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network.
However, Marcus teaches a method for validating [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications], weights of a neural network [0095, 0103, Fig. 4 — a neural network based model creates an optimized set of weights from the plurality of training vector] and apply a validation algorithm to the inputs and the outputs of the neural network inference engine [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30… Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data.] and applying the validation algorithm to the inputs and the outputs of the neural network comprising one of the following: performing a comparison of the input of the neural network with the output of the neural network, or performing a comparison of each input among the inputs of the neural network with the corresponding output among the outputs of the neural network [0021-0022, Fig. 1 — systems, and methods for preparing historical data elements for use in designing, training and validating predictive models for machine learning applications, which may use, for example, support vector machines (SVM) and/or neural networks as a model generator; 0050-0051, Fig. 1 — After a given time period that model 30 is used, the model may need to be validated. A method 32 for validating the model is shown in FIG. 1…. along with the measured value of the response characteristic (e.g., V.sub.0.sup.k) are input into model 30…  Model 30 may be used to generate predicted values 34 (multiple outputs) denoted (p.sup.a, p.sup.b, . . . , p.sup.k). Model 30 may then compute a set of errors 36 e.g. (|p.sup.a−V.sub.0.sup.a|, |p.sup.b−V.sub.0.sup.b, . . . |p.sup.k−V.sub.0.sup.k|) based on the difference between the historical values of the response characteristic… If these computed errors are assessed to be above some predefined threshold, then model 30 may be retrained; 0077 — The processor may then compare the predicted future metrics (e.g., p.sup.a, p.sup.b, . . . p.sup.k in FIG. 1) with actual metrics such as the actual number of clicks (e.g., V.sub.0.sup.a, V.sub.0.sup.b, . . . V.sub.0.sup.k in FIG. 1) collected during a second (e.g., more recent) predetermined period of time (e.g., the previous full month) to verify the accuracy of the model … The processor may compare the prediction error to a specified or predefined threshold to determine if the model is sufficiently accurate. For example, if the error is below the threshold, the model may be accepted as sufficiently accurate, while if the error is above the threshold, the model may be retrained until it achieves a below-threshold error.; 0085 — Neural Networks algorithms may include the following steps… Validation phase or method 32: the predicted results (p.sup.a, . . . , p.sup.k) are compared to the actual values (V.sub.0.sup.a, V.sub.0.sup.b, . . . , V.sub.0.sup.k)… If these error values are outside of an expected range (e.g., the expected error), step 1 can be rerun with the internal tuning parameters adjusted or new training data].
Ajax, Zimmermann and Marcus are analogous art.  Ajax and Zimmermann relate to HVAC systems and  Ajax, Zimmermann and Marcus relate to learning engines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental controller, as taught by the combination of Ajax and Zimmerman, by incorporating the above limitations, as taught by Marcus.  
Further, given the teaching of Marcus to use multiple neural network outputs corresponding to inputs in order to better determine when retraining of the neural network is needed, it would be obvious one of ordinary skill in the art to output each inferred value that corresponds to an input, including for example a temperature, a CO2 level, and a humidity level, taught by Ajax and Zimmermann, to determine when the neural network requires retraining to optimize the various weights.  This has the advantage of improving the sensitivity of the neural network model to each of the input variables.
One of ordinary skill in the art would have been motivated to do this modification in order to utilize weights that are a functional feature implied in the operation of neural networks and to determine when retraining is needed, as taught by Marcus [0050-0051, 0085].  
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ajax, Zimmermann and Marcus in view of Konrad et al. U.S. Patent Publication No. 20190360714 (hereinafter Konrad).
Regarding claim 10, the combination of Ajax, Zimmermann and Marcus teaches all the limitations of the base claims as outlined above.  
Further, Ajax teaches a controlled appliance [0045, 0073, Fig. 6 — data communications interface 636 includes various switches, relays, triacs, and/or any other controlling component for controlling controller 512 and/or HVAC equipment 514; 0093, Fig. 8 —  response to the no occupancy indication, the controller 512 provides control signals to the HVAC equipment 514 to cause the temperature of the building space 510 to converge with the no-occupancy setpoint (step 814). As such, if the temperature to which the building space was brought at step 808 is higher than the no-occupancy setpoint, the control signals cause the HVAC equipment 514 to cool the air in the building space 510].
But the combination of Ajax, Zimmermann and Marcus fails to clearly specify a Variable Air Volume (VAV) appliance.
However, Konrad teaches that a controlled appliance consists of a Variable Air Volume (VAV) appliance [0017, 0022 — the local-area equipment 12, including for example local-area variable air volume (VAV) boxes, receive heated or chilled supply air 18 from central HVAC equipment 20 (e.g., chillers, heaters, large air movers) that provides the supply air 18 to either the entire building or a substantial portion of the building,].
Ajax, Zimmermann, Marcus and Konrad are analogous art.  Ajax, Zimmermann and Konrad relate to HVAC systems and  Ajax, Zimmermann, Marcus and Konrad relate to learning engines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute  a Variable Air Volume appliance, as taught by Konrad, for the HVAC of Ajax for the predictable result of an environmental controller that provides conditioned air via an efficient variable air volume appliance.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119